DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Claims 1-25 are pending.
Claims 1-25 are rejected.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09 March 2018 and 05 May 2019 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.

Figures 2 and 7-10 are color drawings. The applicants are required to submit a petition for color drawings as discussed above or provide black and white replacement drawings.
Nucleotide and/or Amino Acid Sequence Disclosures
The sequence listing received 09 March 2018 has been entered into the application file.
Claim Interpretation
Independent claims 1, 13, and 21 are interpreted as requiring use of a computer in at least one step.
In dependent claim 25 the speed of the initial alignment technique is interpreted to be exemplified by that of a global alignment method such as SNAP discussed in the specification at paragraph 134 and the second alignment technique is interpreted to be exemplified by a local alignment method BLASTn that is 1,000-10,000 times slower as discussed in the specification at paragraph 134.
Dependent claim 12, independent claim 21, and dependent claims 22-25 have been interpreted as requiring removal of a reference genome if it has an alignment score in the second alignment that exceeds the alignment score of the first alignment.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 19 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 19 is indefinite for recitation of the phrase “purposefully adding DNA” because it is not clear how the metes and bounds of adding DNA are changed by purposefully adding DNA. For the purpose of examination the claim has been interpreted as requiring that DNA is added.
Claim 20 is rejected for the same reason as claim 19 because it depends from claim 19 and fails to remedy the indefiniteness of claim 19.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-25 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.
Independent claim 1 recites a computer-mediated process of analyzing data comprising identifying sequence reads derived from a sample that are aligned to two or more reference genomes with a minimum alignment threshold, followed by assigning the sequence read to the lowest common taxonomy identifier assigned to the reference genomes from the alignment results and identifying pathogens in the sample based on the assigned taxonomy identifiers which, but for the limitation of using a generic computer, recites the mental process grouping of abstract ideas.

Independent claim 21 recites a computer-mediated process of analyzing data comprising identifying sequence reads derived from a sample that are aligned with an optimal alignment score to a reference genome, considering the results of aligning the optimally aligned sequence read to the reference genomes by a second alignment technique, removing a reference genome if it has a higher score in the second alignment than the optimal alignment followed by determining a set of matching reference genomes, which, but for the limitation of using a generic computer, recites the mental process grouping of abstract ideas.
Dependent claim 2 further recites a mental process of associating an unassigned state to a sequence read that does not match a taxonomy level. Dependent claim 3 further recites a mental process of providing an amount of sequence reads corresponding to a taxonomy identifier. Dependent claim 4 further recites a mental process of determining whether a score of a taxonomy level based on sequence read coverage of a reference genome exceeds a threshold. Dependent claim 5 further recites a mental process of determining a score based on a length of a reference genome and a fractional sum of sequence reads having an exact match at a genomic position. Dependent claim 6 further recites a mental process and mathematical concept of determining a mathematical product of length plus identity score times a percent identity score. 
This judicial exception is not integrated into a practical application because the additional element of claims 1, 13, and 21 of a computer does not improve the functioning of a generic computer and does not integrate the recited judicial exception into a practical application. The additional element of inputting data in claims 1, 13, 15, and 21 is a data gathering process that does not integrate the recited judicial exception into a practical application. The additional element of outputting data in claims 1, 13, 21, and 23 is an extrasolution activity that does not particular practical application (see MPEP 2106.04(d)(2)).
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the additional element of claims 1 and 21 of a computer, the additional element of inputting data in claims 1 and 21, and the additional element of outputting data in claims 1, 3, 21, and 23 are conventional computer components and computer activities.
The claimed subject matter comprises an abstract idea that is computer mediated. Performing an abstract idea on a generic computer is not an additional element that is significantly more than the abstract idea itself. In Alice Corp. Pty. Ltd. v. CLS Bank Int'l (573 U.S. 134 S.Ct. 2347, 110 USPQ2d 1976 (2014)) the Supreme Court reviewed the prior Benson, 
These cases demonstrate that the mere recitation of a generic computer cannot transform a patent-ineligible abstract idea into a patent-eligible invention. Stating an abstract idea “while adding the words ‘apply it’” is not enough for patent eligibility. Mayo, supra, at ___ (slip op., at 3). Nor is limiting the use of an abstract idea “‘to a particular technological environment.’” Bilski, supra, at 610–611. Stating an abstract idea while adding the words “apply it with a computer” simply combines those two steps, with the same deficient result. Thus, if a patent’s recitation of a computer amounts to a mere instruction to “implemen[t]” an abstract idea “on…a computer,” Mayo, supra, at ___ (slip op., at 16), that addition cannot impart patent eligibility. This conclusion accords with the pre-emption concern that undergirds our §101 jurisprudence. Given the ubiquity of computers, see 717 F. 3d, at 1286 (Lourie, J., concurring), wholly generic computer implementation is not generally the sort of “additional featur[e]” that provides any “practical assurance that the process is more than a drafting effort designed to monopolize the [abstract idea] itself.” Mayo, 566 U. S., at ___ (slip op., at 8–9).
	Regarding claims to computers and computer-readable media that execute an abstract idea, the court further stated:
Petitioner’s claims to a computer system and a computer-readable medium fail for substantially the same reasons. Petitioner conceded below that its media claims rise or fall with its method claims. En Banc Response Brief for Defendant-Appellant in No. 11–1301 (CA Fed.) p. 50, n. 3. As to its system claims, petitioner emphasizes that those claims recite “specific hardware” configured to perform “specific computerized functions.” Brief for Petitioner 53.But what petitioner characterizes as specific hardware-a “data processing system” with a “communications controller” and “data storage unit,” for example, see App. 954,958, 1257-is purely functional and generic. Nearly every computer will include a “communications controller” and “data storage unit” capable of performing the basic calculation, storage, and transmission functions required by the method claims. See 717 F. 3d, at 1290 (Lourie, J., concurring). As a result, none of the hardware recited by the system claims “offers a meaningful limitation beyond generally linking ‘the use of the [method] to a particular technological environment,’ that is, implementation via computers.” Id., at 1291 (quoting Bilski, 561 U. S., at 610–611). Put another way, the system claims are no different from the method claims in substance. The method claims recite the abstract idea implemented on a generic Mayo, supra, at ___ (slip op., at 3) (quoting Flook, 437 U. S., at 593); see id., at 590 (“The concept of patentable subject matter under §101 is not ‘like a nose of wax which may be turned and twisted in any direction . . . ’”). Holding that the system claims are patent eligible would have exactly that result.
Because petitioner’s system and media claims add nothing of substance to the underlying abstract idea, we hold that they too are patent ineligible under §101.
The additional element of alignment of sequence reads to reference genomes in claims 1, 9, 12, 13, and 21, and at least 1 million sequence reads to reference genomes in claim 11, and a global and local alignment to reference genomes in claims 24 and 25 is conventional. Evidence for the conventionality is shown in Wilson et al. (New England Journal of Medicine vol. 370, pages 2408-2417 (2014)), Huson et al. (Genome Research vol. 17, pages 377-386 (2007)), Naccache et al. (Genome Research vol. 24, pages 1180-1192 and supplemental pages 1-74 (2014) cited in the Information Disclosure Statement received 09 March 2018), Flicek et al. (Nature Methods vol. 6, pages S6-S12 (2009)), Li et al. 2008 (Bioinformatics vol. 24, pages 713-714 (2008)), Li et al. 2009 (Bioinformatics vol. 25, pages 1966-1967 (2009)), and Zaharia et al. (arXiv.1111.5572v1 [cs.DS] (2011)).
Wilson et al. shows sequencing of a patient sample and alignment to reference genomic sequences on page 2411-2412.
Huson et al. shows alignment of a metagenomics sample to reference genomic sequences on pages 378-383.
Naccache et al. shows sequencing of a patient sample and alignment to reference genomic sequences on pages 1182-1191.
Flicek et al. reviews methods of aligning sequences and shows in the abstract that sequence alignment is important to understand next-generation sequencing data.

Li et al. 2009 shows an alignment algorithm termed SOAP2 which is an improvement over SOAP shown in Li et al. 2008. Li et al. 2009 shows in Table 1 that SOAP2 is about 23 times faster than SOAP (19,234 seconds for SOAP/828 seconds for SOAP2=23).
Regarding the limitation of analyzing at least one million reads, Wilson et al. shows analysis of over 10 million reads in Figure 3 and Naccache et al. show analysis of over 1 million reads per sample at supplemental pages 5-8. Regarding the limitation of alignment methods that differ by at least 1,000 fold in speed, the combination of Li et al. 2008, Li et al. 2009, and Zaharia et al., and a global alignment method which is interpreted to be exemplified by SNAP as discussed in the specification at paragraph 134 and the second alignment technique which is interpreted to be exemplified by a local alignment method BLASTn that is 1,000-10,000 times slower as discussed in the specification at paragraph 134, establishes that alignment methods that differ by 1,000 fold in speed are conventional in the prior art.
The additional element of sequencing DNA in claim 11 is conventional. Naccache et al. shows sequencing DNA samples at pages 1180-1182. Shendure et al. (Nature Biotechnology vol. 26, pages 1135-1145 (2008)) reviews next generation sequencing and shows that sequencing apparatus are available commercially.
The additional element in claims 14 and 19 of sequencing both a sample and a negative control is conventional and a no copy control of claim 20 is conventional. The steps are conventional as shown in Yang et al. (Journal of Clinical Microbiology vol. 40, pages 3449-3454 (2002)) and Muhl et al. (Diagnostic Microbiology and Infectious Disease vol. 66, pages 41-49 
The additional element in claim 7 of a clinical intervention based on an identified taxonomy identifier is a conventional clinical practice of treating a patient following diagnosis of a pathogen. Wilson et al. shows such a treatment step at pages 2414-2415.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-5, 8, 9, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Naccache et al. (Genome Research vol. 24, pages 1180-1192 and supplemental pages 1-74 (2014) cited in the Information Disclosure Statement received 09 March 2018) in view of Huson et al. (Genome Research vol. 17, pages 377-386 (2007)) in view of Li et al. 2008 (Bioinformatics vol. 24, pages 713-714 (2008)) in view of Li et al. 2009 (Bioinformatics vol. 25, pages 1966-1967 (2009)) in view of Zaharia et al. (arXiv.1111.5572v1 [cs.DS] (2011)) in view of Kaye et al. (US Publication No. 2016/0342737).
Independent claim 1 recites a computer-mediated process of aligning sequence reads from a sample to reference genomes and determining taxonomy identifiers associated with the reference genomes, analyzing data comprising identifying sequence reads derived from the sample that are aligned to two or more reference genomes with a minimum alignment threshold, followed by assigning the sequence read to the lowest common taxonomy identifier assigned to the reference genomes from the alignment results and identifying pathogens in the sample based on the assigned taxonomy identifiers.
Dependent claim 2 further recites a process of associating an unassigned state to a sequence read that does not match a taxonomy level. Dependent claim 3 further recites a process of providing an amount of sequence reads corresponding to a taxonomy identifier. Dependent claim 4 further recites a process of determining whether a score of a taxonomy level based on sequence read coverage of a reference genome exceeds a threshold. Dependent claim 5 further recites a process of determining a score based on a length of a reference genome and a fractional sum of sequence reads having an exact match at a genomic position. Dependent claim 8 further recites a process of removing low quality and low complexity sequence reads. Dependent claim 9 further recites a process of removing a portion of the sequence reads that have been aligned to 
Naccache et al. shows sequencing of a patient sample and alignment to reference genomic sequences on pages 1182-1191 and summarized in Figure 1. The reference genomes include taxonomy identifiers as shown in at least figures 5-7, which are outputs of results of a single taxonomy classification for the sample. Naccache et al. shows an alignment threshold at page 1184. Naccache et al shows an output of the number of sequence reads for each taxonomy identifier at least at Figures 5-6. Naccache et al. shows removal of low quality and low complexity scores in figure 1 and page 1190. Naccache et al. shows a preliminary subtraction of sequence reads that align to a human genome in Figure 1 and page 1182. Naccache et al. shows analysis of bacterial and viral reference genomes in Figure 1 and throughout. Naccache et al. shows analysis of greater than 1 million sequence reads at supplement pages 5-8.
Naccache et al. does not show consideration of multiple taxonomy identifiers and assigning a sequence read to the lowest shared level. Naccache et al. does not specifically show removal of a sequence read that is unassigned. Naccache et al. does not specifically show scoring of alignments.
Huson et al. shows a process of aligning sequence reads from a metagenomics sample to genomic databases to identify the organisms present in the sample. Thresholds of scores for alignments are discussed on pages 379-385, especially at page 385. Huson et al. shows in the abstract and especially at page 385 and figure 2 a process of determining the lowest common ancestor (termed LCA) for a sequence read (which is the lowest shared level) by analyzing 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Naccache et al. by selecting the lowest shared taxonomic classifier because Huson et al. provides guidance to select the lowest common ancestor when aligning sequence reads from a complex sample to reference genomes as the best indication of the taxonomic classifier for the sample. Although Naccache et al. does not disclose scoring of alignments, it would have been obvious to use the scoring of alignments of Huson et al. to determine which reference genome has the best matches to sequence reads of a sample.
Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Naccache et al. in view of Huson et al. as applied to claims 1-5, 8, 9, and 11 above, and further in view of Wilson et al. (New England Journal of Medicine vol. 370, pages 2408-2417 (2014)).
Dependent claim 7 further recites a clinical intervention based on an identified taxonomy identifier.
Naccache et al. in view of Huson et al. as applied to claims 1-5, 8, 9, and 11 above does not show a clinical intervention based on an identified taxonomy identifier.
Wilson et al. shows a clinical intervention in a patient that is diagnosed based on an identified taxonomy identifier at pages 2414-2415.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Naccache et al. in view of Huson et al. as applied to claims 1-5, 8, 9, and 11 above by performing a clinical intervention based on a taxonomy identifier because Wilson et al. shows that taxonomic identifiers are useful to diagnose .
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Naccache et al. in view of Huson et al. as applied to claims 1-5, 8, 9, and 11 above, and further in view of Gouba et al. (PLoS ONE vol. 8, article e59474 (2013)).
Dependent claim 10 further recites analyzing reference genomes of bacterial, fungal, and viral origin.
Naccache et al. in view of Huson et al. as applied to claims 1-5, 8, 9, and 11 above shows analysis of bacterial and viral reference genome but does not show analysis of fungal genomes.
Gouba et al. shows in the abstract and page 7 amplification and sequencing nucleic acids from a human stool specimen and compared to a GenBank database of reference genomic sequences. Results showing identification of fungal species are discussed on pages 1-4 and Tables 2 and 3 and Figure 1.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the process of Naccache et al. in view of Huson et al. as applied to claims 1-5, 8, 9, and 11 above by further amplifying, sequencing, and aligning to fungal genome databases to detect the presence of fungi in a sample as shown in Gouba et al. to further understand the normal flora and fungal pathogens present in a stool sample.
Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 1-25 are provisionally rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 1-25 of copending Application No. 16/776,405 (reference application). This is a provisional statutory double patenting rejection since the claims directed to the same invention have not in fact been patented.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-12 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, and 6-11 of copending Application No. 15/931487 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application claims a species of the instant claims regarding an additional step of a second alignment relative to instant claims 1-11.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
This Office action is a Non-Final action. A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN S. BRUSCA whose telephone number is (571)272-0714. The examiner’s fax number is (571) 273-0714. The examiner can normally be reached on M-F 8:30 AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Karlheinz Skowronek can be reached on (571) 272-9047.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/JOHN S BRUSCA/Primary Examiner, Art Unit 1631